



WARNING

An order restricting publication in
    this proceeding was made under s. 517 of the
Criminal Code
and
    continues to be in effect.  This section of the
Criminal Code
provides:

517(1)         If the prosecutor or
    the accused intends to show cause under section 515, he or she shall so state
    to the justice and the justice may, and shall on application by the accused,
    before or at any time during the course of the proceedings under that section,
    make an order directing that the evidence taken, the information given or the
    representations made and the reasons, if any, given or to be given by the
    justice shall not be published in any document, or broadcast or transmitted in
    any way before such time as

(a)     if a preliminary inquiry
    is held, the accused in respect of whom the proceedings are held is discharged;
    or

(b)     if the accused in respect of whom the
    proceedings are held is tried or ordered to stand trial, the trial is ended.

Failure to comply

(2)     Everyone who fails without
    lawful excuse, the proof of which lies on him, to comply with an order made
    under subsection (1) is guilty of an offence punishable on summary conviction.

(3)     [Repealed, 2005, c. 32, s.
    17]

R.S., 1985, c. C-46, s. 517; R.S., 1985, c.
    27 (1st Supp.), s. 101(E); 2005, c. 32, s. 17.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Abdalla, 2020 ONCA 470

DATE: 20200716

DOCKET: M51556

Fairburn
    J.A. (Motion Judge)

BETWEEN

Her
    Majesty the Queen

Applicant

and

Jabril Abdalla

Respondent

David Friesen, Eric Taylor and Nicole
    Rivers, for the applicant

Gary Grill and Leora Shemesh, for the
    respondent

Heard: June 26, 2020
by
    video conference

[1]

A non-publication order under ss. 517 and 522(5)
    of the
Criminal Code
was imposed in this matter at the bail hearing in
    the court below. That order precludes the publication, broadcast or
    transmission of any evidence taken, information given, representations made and
    reasons given.

[2]

The decision in
R. v. Abdalla
, 2020 ONCA 470
, contains information
    covered by that order.

[3]

Accordingly, the decision will be available on
    the Court of Appeal for Ontarios website once the non-publication order ceases
    to be in effect.

[4]

In the interim, a copy of the full decision is
    available at the Registry of the Court of Appeal for Ontario at 130 Queen
    Street West, Toronto.


